

Exhibit 10.144







SECOND AMENDMENT TO


ERIE INSURANCE GROUP


RETIREMENT PLAN FOR EMPLOYEES


(As Amended and Restated Effective December 31, 2009)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective as of December 31, 2009;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan as hereinafter set forth. The
purpose of this Amendment is to include required language in connection with the
benefit restriction provisions of Section 436 of the Internal Revenue Code. The
provisions of this Amendment shall be effective as stated herein. Words and
phrases used herein with initial capital letters which are defined in the Plan
are used herein as defined.


NOW, THEREFORE, the Company hereby amends the Plan by adding the following at
the end of Article X of the Plan:




10.2
Limitations Based on Funding Status

(a)    Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 10.2(a)(ii) below)
but is not less than 60 percent, then the limitations set forth in this
subsection (a) apply.


(i)    50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable Section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:



1



--------------------------------------------------------------------------------



(A)    50 percent of the present value of the benefit payable in the optional
form of benefit that includes the prohibited payment; or


(B)    100 percent of the PBGC maximum benefit guarantee amount (as defined in
Treasury Regulations Section 1.436-1(d)(3)(iii)(C)).


The limitation set forth in this Section 10.2(a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant. If an optional
form of benefit that is otherwise available under the terms of the Plan is not
available to a Participant or Beneficiary as of the annuity starting date
because of the application of the requirements of this Section 10.2(a)(i), the
Participant or Beneficiary is permitted to elect to bifurcate the benefit into
unrestricted and restricted portions (as described in Treasury Regulations
Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may also elect
any other optional form of benefit otherwise available under the Plan at that
annuity starting date that would satisfy the 50 percent/PBGC maximum benefit
guarantee amount limitation described in this Section 10.2(a)(i), or may elect
to defer the benefit in accordance with any general right to defer commencement
of benefits under the Plan.


(ii)    Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
shall take effect in a Plan Year if the adjusted funding target attainment
percentage for the Plan Year is:


(A)    Less than 80 percent; or


(B)    80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.


The limitation set forth in this Section 10.2(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.


(b)    Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 10.2(b)(ii) below), then the limitations in this subsection
(b) apply.



2



--------------------------------------------------------------------------------



(i)    Single Sums, Other Accelerated Forms of Distribution, and Other
Prohibited Payments Not Permitted. A Participant or Beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
on or after the applicable Section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 10.2(b)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.


(ii)    Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:


(A)    Less than 60 percent; or


(B)    60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.


(iii)    Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as
of the applicable Section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 10.2(b)(iii), then the
Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.


(c)    Limitations Applicable If the Plan Sponsor Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Company is a
debtor in a case under Title 11, United States Code, or similar Federal or State
law, except for payments made within a Plan Year with an annuity starting date
that occurs on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100 percent. In addition, during such period in which the
Company is a debtor, the Plan shall not make any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits or any other payment or
transfer that is a prohibited payment, except for payments that occur on a date
within a Plan Year that is on or after the date on which the Plan’s enrolled
actuary certifies that the Plan’s adjusted funding target attainment percentage
for that Plan Year is not less than 100 percent. The limitation set forth in
this Section 10.2(c) does not apply to any payment of a benefit which under
Section

3



--------------------------------------------------------------------------------



411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.


(d)    Provisions Applicable After Limitations Cease to Apply.


(i)    Resumption of Prohibited Payments. If a limitation on prohibited payments
under Section 10.2(a)(i), Section 10.2(b)(i) or Section 10.2(c) applied to the
Plan as of a Section 436 measurement date, but that limit no longer applies to
the Plan as of a later Section 436 measurement date, then that limitation does
not apply to benefits with annuity starting dates that are on or after that
later Section 436 measurement date.


(ii)    Resumption of Benefit Accruals. If a limitation on benefit accruals
under Section 10.2(b)(iii) applied to the Plan as of a Section 436 measurement
date, but that limitation no longer applies to the Plan as of a later Section
436 measurement date, then benefit accruals shall not automatically resume on a
prospective basis unless otherwise provided by the Company. The Plan shall
comply with the rules relating to partial years of participation and the
prohibition on double proration under Department of Labor regulation 29 CFR
Section 2530.204-2(c) and (d).


(iii)    Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section
10.2(b)(ii), but is permitted to be paid later in the same Plan Year (as a
result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan
Year that meets the requirements of Treasury Regulations Section
1.436-1(g)(5)(ii)(B)), then that unpredictable contingent event benefit shall be
paid, retroactive to the period that benefit would have been payable under the
terms of the Plan (determined without regard to Section 10.2(b)(ii)). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit.


(iv)    Treatment of Plan Amendments That Do Not Take Effect. If a Plan
amendment does not take effect as of the effective date of the amendment because
of the limitation of Section 10.2(a)(ii) or Section 10.2(b)(iii), but is
permitted to take effect later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary's certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of Treasury Regulations Section 1.436-1(g)(5)(ii)(C)), then the
Plan amendment must automatically take effect as of the first day of the Plan
Year (or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be

4



--------------------------------------------------------------------------------



treated as if it were never adopted, unless the Plan amendment provides
otherwise.


(e)    Notice Requirement. The Administrator shall provide a written notice in
accordance with Section 101(j) of ERISA to Participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in Section 10.2(a)(i), Section 10.2(b) or Section 10.2(c).


(f)    Methods to Avoid or Terminate Benefit Limitations. The Company may apply
methods prescribed under Section 436(b)(2), (c)(2), (e)(2), and (f) of the Code
and Treasury Regulations Section 1.436-1(f) to avoid or terminate the
application of the limitations set forth in Sections 10.2(a), (b) and (c) for a
Plan Year. In general, the methods the Company may use to avoid or terminate one
or more of the benefit limitations under Sections 10.2(a), (b) and (c) for a
Plan Year include employer contributions and elections to increase the amount of
Plan assets which are taken into account in determining the adjusted funding
target attainment percentage, making an employer contribution that is
specifically designated as a current year contribution that is made to avoid or
terminate application of certain of the benefit limitations, or providing
security to the Plan.


(g)    Special Rules.


(i)    Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.


(A)    In General. Section 436(h) of the Code and Treasury Regulations Section
1.436-1(h) set forth a series of presumptions that apply (1) before the Plan’s
enrolled actuary issues a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan’s enrolled actuary
does not issue a certification of the Plan’s adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan’s enrolled actuary issues a range certification for the
Plan Year pursuant to Treasury Regulations Section 1.436-1(h)(4)(ii) but does
not issue a certification of the specific adjusted funding target attainment
percentage for the Plan by the last day of the Plan Year). For any period during
which a presumption under Section 436(h) of the Code and Treasury Regulations
Section 1.436-1(h) applies to the Plan, the limitations under Sections 10.2(a),
(b) and (c) are applied to the Plan as if the adjusted funding target attainment
percentage for the Plan Year were the presumed adjusted funding target
attainment percentage determined under the rules of Section 436(h) of the Code
and Treasury Regulations Section 1.436-1(h)(1), (2), or (3). These presumptions
are set forth in Section 10.2(g)(i)(B), (C) and (D).


(B)    Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under Section 10.2(a), (b) or (c) applied to the

5



--------------------------------------------------------------------------------



Plan on the last day of the preceding Plan Year, then, commencing on the first
day of the current Plan Year and continuing until the Plan’s enrolled actuary
issues a certification of the adjusted funding target attainment percentage for
the Plan for the current Plan Year, or, if earlier, the date Section
10.2(g)(i)(C) or Section 10.2(g)(i)(D) applies to the Plan:


(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and


(2)    The first day of the current Plan Year is a Section 436 measurement date.


(C)    Presumption of Underfunding Beginning First Day of 4th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 4th
month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Treasury Regulations Section 1.436-1(h)(2)(ii), then, commencing on the first
day of the 4th month of the current Plan Year and continuing until the Plan’s
enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 10.2(g)(i)(D) applies to the Plan:


(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and


(2)    The first day of the 4th month of the current Plan Year is a Section 436
measurement date.


(D)    Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Treasury Regulations Section
1.436-1(h)(4)(ii) but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

6



--------------------------------------------------------------------------------





(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and


(2)    The first day of the 10th month of the current Plan Year is a section 436
measurement date.


(ii)    New Plans, Plan Termination, Certain Frozen Plans, and Other Special
Rules.


(A)    First 5 Plan Years. The limitations in Section 10.2(a)(ii), Section
10.2(b)(ii), and Section 10.2(b)(iii) do not apply to a new plan for the first 5
plan years of the plan, determined under the rules of Section 436(i) of the
Internal Revenue Code and Treasury Regulations Section 1.436-1(a)(3)(i).


(B)    Plan Termination. The limitations on prohibited payments in Section
10.2(a)(i), Section 10.2(b)(i), and Section 10.2(c) do not apply to prohibited
payments that are made to carry out the termination of the Plan in accordance
with applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.


(C)    Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Sections 10.2(a)(i),
10.2(b)(i) and 10.2(c) do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 10.2(g)(ii)(C) shall cease to apply as of the date
any benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.


(D)    Special Rules Relating to Unpredictable Contingent Event Benefits and
Plan Amendments Increasing Benefit Liability. During any period in which none of
the presumptions under Section 10.2(g)(i) apply to the Plan and the Plan’s
enrolled actuary has not yet issued a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year, the limitations under
Section 10.2(a)(ii) and Section 10.2(b)(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Treasury Regulations Section 1.436-1(g)(2)(iii).


    

7



--------------------------------------------------------------------------------



(iii)
Special Rules Under PRA 2010.



(A)    Payments Under Social Security Leveling Options. For purposes of
determining whether the limitations under Section 10.2(a)(i) or Section
10.2((b)(i) apply to payments under a social security leveling option, within
the meaning of Section 436(j)(3)(C)(i) of the Code, the adjusted funding target
attainment percentage for a Plan Year shall be determined in accordance with the
“Special Rule for Certain Years” under Section 436(j)(3) of the Code and any
Treasury Regulations or other published guidance thereunder issued by the
Internal Revenue Service.


(B)    Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 10.2(b)(iii) applies to the Plan, the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under Section 436(j)(3) of
the Code (except as provided under Section 203(b) of the Preservation of Access
to Care for Medicare Beneficiaries and Pension Relief Act of 2010, if
applicable).


(iv)    Interpretation of Provisions. The limitations imposed by this section of
the Plan shall be interpreted and administered in accordance with Section 436 of
the Code and Treasury Regulations Section 1.436-1.


(h)    Definitions. The definitions in the following Treasury Regulations apply
for purposes of Sections 10.2(a) through (g): Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining Section 436 measurement date; and section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.


(i)    Effective Date. The rules in Sections 10.2(a) through (h) are effective
for Plan Years beginning after December 31, 2007.




* * * * * * * * * * *



8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 21st
day of
December , 2012.


                                                                        ERIE
INDEMNITY COMPANY
ATTEST:


/s/ Sheila M. Hirsch                          By: /s/ James J.
Tanous            


                                                                        Title:
EVP, Secretary & Gen. Counsel    




                                                                        EMPLOYEE
BENEFITS
                                                                       
ADMINISTRATION COMMITTEE
ATTEST:


/s/ Karen A. Skarupski                            By: /s/ William D.
Gheres            


                                                                        Title:
Chair Employee Benefits        
Administration Committee























































9

